Title: From James Madison to Thomas Jefferson, 1 October 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Ocr. 1. 1800
Mr. Trist left with me yesterday on his way home, the inclosed pamphlet which I return to him thro’ your hands, that you may have an oppy. of perusing it, in case a copy should not yet have reached you. I understand from Mr. T. who left Philada. on monday the 22d. that the prospect of a vote by Pennsa. was rather clouded by the uncertainty of the elections in one or two of the Senatorial districts. He seems to think that a favorable vote from N. J. may be expected. The idea collected by him as to Maryland in his passage thro’ that State, is neither flattering, nor altogether hopeless. In general he speaks of the impression among all parties as strong in favor of republican issue to the main question. In the federal City he was told by Mr. R. Harrison, that late accounts had come to hand, which tho’ not official were credited, that our Envoys in consequence of the form taken by the negociations, were on board the vessel which was to bring them home, and had refused the invitation of Buonaparte to stay three days longer. No particulars whatever were explained by Mr. H. nor any indications given of the effect of the intelligence on the feelings of the Cabinet. You will do well in making your arrangements for the arrival of the Hessian fly among you next season. Many fields sown this fall in our neighbourhood, must be resown or given up for some other crop, and a little to the North of us the destruction is still greater. Yrs. affely.
Js. Madison Jr
